     Case: 4:20-cr-00447-AGF Doc. #: 2 Filed: 08/27/20 Page: 1 of 1 PageID #: 4
                                                                                               fFNLED
                                                                                           AU~ 27 2020
                      UNITED STATES DISTRICT COURT                   SUPPRESSED         ~~iiSTRICT COURT
                      EASTERN DISTRICT OF MISSOURI                                            NSTDISTRICT OF MO
                                                                                                 .LOUIS
                          EASTERN DNISION

UNITED STATES OF AMERICA,                           )
                                                    )
                         Plaintiff,                 )
                                                    )
v.                                                  )        4:20CR00447 AGF/PLC
                                                    )
CAMERON HUBBARD,                                    )
                                                    )
                      Defendant.                    )

                                           INDICTMENT

                                           COUNT ONE


       The Grand Jury charges that:

       On or about June 1, 2020, in the City of St. Louis within the Eastern District of Missouri,

                                      CAMERON HUBBARD,

the Defendant herein, did attempt to take and carry away with the intent to steal from an A TM located

at 1300 Washington Avenue, United States Currency in excess of $1000.000 ,which was then in the

care, custody and control of US Bank and federally insured by the Federal Deposit Insurance

Corporation.

       In violation of Title 18, United States Code, Sections 2113 (b) and 2.



                                                            A TRUE BILL


                                                            FOREPERSON

JEFFREY B. JENSEN
United States Attorney



J. CHRISTIAN GOEKE, #39462(MO)
Assistant United States Attorney
